Citation Nr: 1113176	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  10-26 083	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than April 23, 1998, for the award of Dependency and Indemnity Compensation (DIC) benefits based upon service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from February 1955 to September 1958 and from October 1958 to October 1965.  He died in December 1986.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See also 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By decision issued November 21, 2005, the Board granted the appellant DIC benefits based upon service connection for the cause of the Veteran's death.

2.  By rating decision issued in January 2006, the RO implemented the Board's November 2005 decision and assigned an effective date of July 26, 1999, the date of receipt of the appellant's application for DIC benefits.

3.  The appellant appealed the assignment of July 26, 1999, as the effective date of the award of DIC benefits.

4.  By decision issued September 5, 2008, the Board granted an earlier effective date to April 23, 1998, for the award of DIC benefits.

5.  By rating decision issued in October 2008, the RO implemented the Board's September 2008 decision and assigned an effective date of April 23, 1998, for the award of DIC benefits.

6.  By statement received in May 2009, the appellant disagreed with the denial of an effective date earlier than April 23, 1998.  The RO issued a Statement of the Case in May 2010, and the appellant submitted a VA Form 9 in June 2010.

7.  There is no specific error of fact or law for consideration by the Board.


CONCLUSION OF LAW

The appellant's appeal is precluded by law.  38 U.S.C.A. §§ 7103, 7104, 7266 (West 2002); 38 C.F.R. § 20.101, 20.1000, 20.1001, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions in a matter which is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decision on such appeals shall be made by the Board.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  The Board may dismiss any appeal which does not allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d).

In the present case, the procedural history is of significance.  A formal application for DIC benefits on VA Form 21-534 was received by the RO on July 26, 1999.  By rating decision issued in August 1999, the RO denied the appellant's application for DIC benefits including based upon service connection for the cause of the Veteran's death.  The appellant appealed that denial to the Board.  

By decision issued November 21, 2005, the Board granted service connection for the cause of the Veteran's death.  In January 2006, the RO issued a rating decision implementing the Board's November 2005 decision and awarded the appellant DIC benefits effective July 26, 1999, the date the appellant's DIC application was received.  The appellant disagreed with the assigned effective date of July 26, 1999.  The RO denied an earlier effective date, and the appellant appealed to the Board.

By decision issued September 5, 2008, the Board granted an earlier effective date of April 23, 1998, for the award of DIC benefits.  By rating decision issued in October 2008, the RO issued a rating decision effectuating the Board's September 2008 decision.  By statement received in May 2009, the appellant disagreed with the assignment of April 23, 1998, as the effective date.  In May 2010, the RO issued a Statement of the Case denying an earlier effective date.  In June 2010, the appellant submitted a VA Form 9 perfecting her appeal.

For the following reasons, the Board finds that there is no justiciable issue for consideration by the Board in the present case.  In the instant appeal, the Board awarded entitlement to an effective date of April 23, 1998, for the award of DIC benefits essentially denying an effective date earlier than that.  The appellant did not request reconsideration of that decision by the Board or appeal it to the Court of Appeals for Veterans Claims (Court).  That decision was based on the substantive merits of the claim and is a valid and final judgment, see 38 U.S.C.A. § 7104(b).

Because the April 23, 1998, effective date was determined by the Board, "review for error can only be had if a [Notice of Appeal (NOA)] had been filed with the Court within 120 days after notice of the Board's decision was mailed to the claimant, see 38 U.S.C.A. § 7266(a), or a motion for Board reconsideration had been filed within 120 days after notice of the Board's decision was mailed to the claimant and an NOA had been filed within 120 days from the notice of the Board's denial of reconsideration, see Rosler v. Derwinski, 1 Vet. App. 241, 245-46 (1991)."  Harris v. Nicholson, 19 Vet. App. 345, 348 (2005).  However, no such action was taken here, and the Board's decision therefore became final.  

The RO does not have the authority to review any decision made by the Board.  See Winsett v. Principi, 341 F.3d 1329 (Fed Cir. 2003), rehearing and rehearing en banc denied (Sep. 24, 2003), cert. denied, 540 U.S. 1082, 124 S.Ct. 943, 157 L.Ed.2d 758 (2003) (a lower tribunal does not have authority to review a decision by a higher one).  See also, Lamb v. Prinicipi, 284 F.3d 1378, 1382 (Fed. Cir. 2002); Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").  

Therefore, as the Board's decision was the final decision on the issue of the effective date for the award of DIC benefits, the RO's rating decision issued in October 2008 was simply an instrument implementing that decision.  The Board notes that the RO did not make any legal, factual or ministerial error in the October 2008 rating decision, nor has the appellant contended any such error was committed.  Consequently, her statement submitted in May 2009 cannot be construed as a Notice of Disagreement and the initiation of an appeal as to the October 2008 rating decision.  Rather, if she wanted review of the decision denying an effective date earlier than April 23, 1998, the appellant's only means of doing so was to appeal the Board's September 2008 decision to the Court or to request reconsideration of that decision by the Board.  She has done neither.

Consequently, because the RO does not have the legal authority to review the decision of the Board and the appellant has not alleged any error in the October 2008 rating decision implementing the Board's September 2005 decision, the appellant's appeal does not present a specific error of fact or law for consideration by the Board.  38 U.S.C.A. § 7105(d) (West 2002); see Gomez v. Principi, 17 Vet. App. 369 (2003) (the Board may dismiss an appeal that fails to allege a specific error of fact or law).  As a matter of law, therefore, the appellant is not entitled to the relief sought, and her appeal must be dismissed.

ORDER

The appeal is dismissed.




		
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


